Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the Species of “1-hydroxyethylidene-1,1-diphosphonic acid (HEDP)” in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that “The Examiner further states organophosphonates "is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion" (Office Action, p. 4) Outside of providing a conclusory statement, the Examiner provides no explanation or clarification as to why the claimed limitation of Applicant fails to recite "a structurally distinctive portion"” (p.2).  This is not found persuasive because the Office did not provide a conclusory statement, but rather specifically stated that the “common structure of the phosphonate group” is not a “significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion” of the organophosphonates.  Indeed, HEDP, DTPMP, and ATMP only share the phosphonate groups, but the phosphonate in each organophosphonate is small compared to the rest of the molecule (the organic moieties).  Accordingly, this argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Unrelated to the Election but included in Applicant’s remarks, Applicant states “The Examiner's statement that DTPMP and ATMP are not met by the generic structure in claims 18/35 is not understood as the claim recites R1, R2 and R3 are independently selected from hydrogen as well as a phosphonate (in addition to an amine)” (p.2).
Applicant should note that the structures of DTPMP and ATMP are, respectively:

    PNG
    media_image1.png
    1043
    1913
    media_image1.png
    Greyscale
   and      
    PNG
    media_image2.png
    274
    305
    media_image2.png
    Greyscale

3H2)2 in ATMP, which is not an “amine” (-NH3) but rather perhaps an “aminobis(methylenephosphonic acid)” group).  In contrast, HEDP has the structure:

    PNG
    media_image3.png
    488
    804
    media_image3.png
    Greyscale

This fits within the claim 18 structure, drawn to R1 of hydroxy, R2 of alkyl, R3 of phosphonate, R4 of hydrogen, and R5 of hydrogen, as in claim 18.

Claim Objections
Claims 19, 26, 27, and 36 are objected to because of the following informalities:  
Claim 19 depends from claim 18, but the generic structure in claim 18 does not encompass every organophosphonate in claim 19 (as noted above in 3.).  Accordingly, claim 19 should depend from claim 17 instead.
Claim 26 should recite “wherein the acidic fluid comprises the HF-generating component, wherein the HF-generating component is ammonium bifluoride or ammonium fluoride or a combination thereof” (clarifying that “HF-generating component” is required, not merely optional as in claim 17).
Claim 27 should recite “wherein the acidic fluid further comprises a corrosion inhibitor and/or non-emulsifier, wherein the corrosion inhibitor optionally further comprises a corrosion inhibitor intensifier” instead (clarifying the “and/or” language by moving the intensifier to a separate clause).
Claim 36 should recite “(iv) wherein the acidic fluid comprises the HF-generating component, wherein the HF-generating component is ammonium bifluoride or ammonium fluoride or a combination thereof” (clarifying that “HF-generating component” is required, not merely optional as in claim 35).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 20, 19, 27, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by De Wolf (2013/0281329) (cited by Applicant)
Regarding independent claim 17, De Wolf discloses A method of increasing the permeability of a siliceous subterranean formation (abstract “treating a subterranean formation” and [0007] “treating the formation with the fluid to achieve at least one of (i) an increased permeability” for [0024] “a sandstone or a carbonate formation.  Sandstone formations contain siliceous materials”) comprising: 
(a) introducing into a well penetrating a siliceous subterranean formation an acidic fluid (e.g., [0045] “during the acidization”) containing (i) glutamic-N,N-diacetic acid, salt or mixture thereof ([0006] “an ammonium salt of glutamic acid N,N-diacetic acid (GLDA)”); (ii) HF or a HF-generating component ([0100] “Examples of suitable acids may include […] hydrofluoric acid”); and (iii) an organophosphonate compound ([0117] “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)” = organophosphonate); 
(b) dissolving siliceous materials of the formation and generating monovalent ions, divalent ions or a combination thereof (e.g., [0073] “if the formation is a sandstone formation, stronger acids like hydrofluoric acid” and [0042] “The function of the acid is to dissolve acid-soluble materials”); and 
(c) forming a complex of the organophosphonate and monovalent ions, divalent ions or a combination thereof after introduction of the acidic fluid into the well (e.g., [0087] “When added to the treatment fluids of the present invention, the chelating agent may chelate any dissolved iron (or other divalent or trivalent cations) that may be present in the aqueous fluid and prevent any undesired reactions being caused.  Such chelating agents may e.g. prevent such ions from crosslinking the gelling agent molecules”; although this is referring to De Wolf’s chelating agents, this must also apply to the [0117] “aliphatic phosphonic acid” as in [0090] “phosphonic acid” chelating agents).
In the Election, Applicant provisionally elected the Species of HEDP.  However, this claim does not require HEDP to be anticipated by De Wolf, based on the broad language currently used.  Additionally, Applicant may see the reference to Reddy below, which also teaches HEDP.
Applicant may also note that De Wolf only discloses HF, but not HF-generating components such as ammonium bifluoride.  Nevertheless, Applicant may see the reference to Reddy below.
Regarding claim 19, De Wolf discloses wherein the organophosphonate is selected from the group consisting of 1-hydroxyethylidine-1,1-diphosphonic acid, diethylene triamine penta(methylene phosphonic acid) and aminotri (methylene phosphonic acid) and mixtures thereof ([0117] “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)”).
Regarding claim 20, De Wolf discloses wherein (i) the pH of the fluid is between from about 1.9 to about 4.8; (ii) the fluid further comprises an organic acid ([0042] “The antisludge agent can be chosen from the group of mineral and/or organic acids used for stimulation when the formation is a carbonate, limestone, dolomite, and sandstone hydrocarbon-bearing formation”); also “Examples of acids that may be suitable for use in the present invention include, but are not limited to, organic acids (e.g., formic acids, acetic acids, carbonic acids, citric acids, glycolic acids, lactic acids, ethylene diamine tetraacetic acid ("EDTA"), hydroxyethyl ethylene diamine triacetic acid ("HEDTA"), and the like)” ([0072]); or (iii) the pH of the fluid is between from about 1.9 to about 4.8 and the fluid further comprises an organic acid.

Regarding claim 27, De Wolf discloses wherein the acidic fluid further comprises a corrosion inhibitor and/or non-emulsifier, wherein the corrosion inhibitor optionally further comprises a corrosion inhibitor intensifier ([0025] “The fluid of the invention may contain one or more of the group of mutual solvents […] corrosion inhibitors, corrosion inhibitor intensifiers” and [0027] “Mutual solvents are routinely used in […] preventing or breaking emulsions” = non-emulsifier). 
Regarding independent claim 31, De Wolf discloses A method of stimulating production in a siliceous subterranean formation of an oil, gas or geothermal well (abstract “treating a subterranean formation” and [0007] “treating the formation with the fluid to achieve at least one of (i) an increased permeability” for [0024] “a sandstone or a carbonate formation.  Sandstone formations contain siliceous materials”) comprising:
(a) introducing into a well penetrating a siliceous subterranean formation an acidic fluid (e.g., [0045] “during the acidization”) comprising (i) a glutamic-N,N-diacetic acid or salt or a mixture thereof ([0006] “an ammonium salt of glutamic acid N,N-diacetic acid (GLDA)”); (ii) HF or a HF-generating component ([0100] “Examples of suitable acids may include […] hydrofluoric acid”); and (iii) an organophosphonate selected from the group consisting of 1-hydroxyethylidine-1,1-diphosphonic acid, diethylene triamine penta(methylene phosphonic acid) and aminotri (methylene phosphonic acid) and mixtures thereof ([0117] “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)”); 
(b) reacting the glutamic-N,N-diacetic acid, salt or mixture thereof and the HF or HF-generating component with the siliceous subterranean formation and generating un-complexed monovalent ions, divalent ions or a combination thereof (e.g., [0073] “if the formation is a sandstone formation, stronger acids like hydrofluoric acid” and [0042] “The function of the acid is to dissolve acid-soluble materials”; these are necessarily un-complexed initially upon dissolving); and 
(c) forming a complex by sequestering the un-complexed monovalent ions, divalent ions or combination thereof with the organophosphonate (e.g., [0087] “When added to the treatment fluids ; and 
(d) producing hydrocarbons from the siliceous formation (e.g., [0007] “enhance the well performance and enable an increased recovery/production of oil and/or gas from the formation”).
Regarding claim 32, De Wolf discloses wherein (i) the pH of the fluid is between from about 1.9 to about 4.8; (ii) the fluid further comprises an organic acid ([0042] “The antisludge agent can be chosen from the group of mineral and/or organic acids used for stimulation when the formation is a carbonate, limestone, dolomite, and sandstone hydrocarbon-bearing formation”); also “Examples of acids that may be suitable for use in the present invention include, but are not limited to, organic acids (e.g., formic acids, acetic acids, carbonic acids, citric acids, glycolic acids, lactic acids, ethylene diamine tetraacetic acid ("EDTA"), hydroxyethyl ethylene diamine triacetic acid ("HEDTA"), and the like)” ([0072]); or (iii) the pH of the fluid is between from about 1.9 to about 4.8 and the fluid further comprises an organic acid.
Although not required to anticipate this claim, based on the “or,” Applicant may also note that De Wolf further discloses “a fluid is provided and used that has a pH of between 2 and 10, preferably between 2.5 and 8” ([0019]), which would render obvious the pH from 1.9-4.8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as obvious over De Wolf as in claims 17 and 31.
Regarding claims 21 and 22, De Wolf discloses 
“an ammonium salt of glutamic acid N,N-diacetic acid (GLDA)” wherein ([0006]) “a fluid is used wherein the amount of ammonium GLDA and/or MGDA is up to 50 wt %, preferably between 5 and 40 wt %, even more preferably 10-20 wt % on total weight of the fluid” ([0018]); 
“Examples of suitable acids may include […] hydrofluoric acid” ([0100]) being “the (usually concentrated, 20-28%) stimulation acid” ([0043]); and
“scale inhibitors may include water-soluble organic molecules with carboxylic acid, aspartic acid, maleic acids, sulfonic acids, phosphonic acid” ([0116]) such as “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)” ([0117]) wherein “Suitable amounts of scale inhibitors that may be included in the fluids of the present invention may range from about 0.05 to 100 gallons per about 1,000 gallons (i.e. 0.05 to 100 liters per 1,000 liters) of the fluid” = 0.005-10 vol.% ([0119]).
It is not actually clear what concentration of HF acid is disclosed by De Wolf, because De Wolf as above discloses that usual amounts of the acid are 20-28%, but this would likely be different depending on the additional chemicals included (which in De Wolf as cited includes the GLDA and the scale inhibitors).  Nevertheless, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include:
(claim 21) wherein the amount of: (i) glutamic acid-N,N-diacetic acid, salt or mixture thereof in the acidic fluid is from about 5 to about 50 weight percent; (ii) HF or HF-generating component in the acidic fluid is from about 0.25 to 20 weight percent; and (iii) organophosphonate in the acidic fluid is between from about 0.25 to about 50 weight percent; and further
(claim 21) wherein the amount of: (i) glutamic acid-N,N-diacetic acid, salt or mixture thereof in the acidic fluid is from about 5 to about 20 weight percent; (ii) HF or HF-generating component in the acidic fluid is from about 0.5 to 10 weight percent; and (iii) organophosphonate in the acidic fluid is between from about 0.5 to about 6.0 weight percent, 
KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 28, De Wolf discloses “Examples of acids that may be suitable for use in the present invention include, but are not limited to, organic acids (e.g., formic acids, acetic acids, carbonic acids, citric acids, glycolic acids, lactic acids, ethylene diamine tetraacetic acid ("EDTA"), hydroxyethyl ethylene diamine triacetic acid ("HEDTA"), and the like), inorganic acids (e.g., hydrochloric acid, and, if the formation is a sandstone formation, stronger acids like hydrofluoric acid, phosphonic acid, p-toluene sulfonic acid), and combinations thereof.  Preferred acids are HCl and organic acids” ([0073]).  
Although De Wolf appears to prefer HCl and organic acids generally, De Wolf provides a clear caveat “hydrochloric acid, and, if the formation is a sandstone formation, stronger acids like hydrofluoric acid.”  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include wherein the acidic fluid is free of HCl, by only providing HF, in order to treat a “sandstone formation” with “stronger acid” as directed by De Wolf.
Regarding claims 29 and 30, De Wolf discloses “Even though sodium salts of GLDA and MGDA already have a satisfactory biodegradability profile in seawater themselves, it was surprisingly found that ammonium salts of GLDA and MGDA have a clearly higher biodegradability in seawater” ([0013]).  De Wolf also discloses “Acidic GLDA or MGDA can be made from tetra alkalimetal GLDA or tri alkalimetal MGDA by a person skilled in the art using any type of ion exchange technique” = tetrasodium glutamate diacetate ([0010]).
In other words, De Wolf acknowledges that “sodium salts of GLDA” such as tetrasodium glutamate diacetate are already satisfactory and does not disparage their use.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include “sodium salts of GLDA” such as tetrasodium glutamate diacetate, in 
(claim 29) wherein the glutamic-N,N-diacetic acid, salt or mixture thereof is a glutamic-N,N-diacetic acid sodium salt; and further
(claim 30) wherein the glutamic-N,N-diacetic acid salt is tetrasodium glutamate diacetate).
Regarding claim 33, De Wolf discloses 
wherein at least one of the following conditions prevail: (i) a pre-flush is introduced into the well prior to introduction of the acidic fluid; (ii) an over-flush is introduced into the well after introduction of the acidic fluid and after formation of the complexes of the monovalent ion, divalent ion or combination thereof; (iii) the HF-generating component is ammonium bifluoride or ammonium fluoride or a combination thereof; or (iv) the glutamic-N,N-diacetic acid, salt or mixture thereof is a glutamic-N,N-diacetic acid sodium salt.
Regarding claim 34, De Wolf discloses “Examples of acids that may be suitable for use in the present invention include, but are not limited to, organic acids (e.g., formic acids, acetic acids, carbonic acids, citric acids, glycolic acids, lactic acids, ethylene diamine tetraacetic acid ("EDTA"), hydroxyethyl ethylene diamine triacetic acid ("HEDTA"), and the like), inorganic acids (e.g., hydrochloric acid, and, if the formation is a sandstone formation, stronger acids like hydrofluoric acid, phosphonic acid, p-toluene sulfonic acid), and combinations thereof.  Preferred acids are HCl and organic acids” ([0073]).  
Although De Wolf appears to prefer HCl and organic acids generally, De Wolf provides a clear caveat “hydrochloric acid, and, if the formation is a sandstone formation, stronger acids like hydrofluoric acid.”  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include wherein the acidic fluid is free of HCl, by only providing HF, in order to treat a “sandstone formation” with “stronger acid” as directed by De Wolf.

Claims 18, 26, 35, and 36 are rejected under 35 U.S.C. 103 as obvious over De Wolf as in claim 17, and further in view of Reddy (2016/0272879). 
Regarding claim 18, De Wolf discloses “Scale inhibitors may be added to the fluids of the present invention, for example, when such fluids are not particularly compatible with the formation waters in the 
However, De Wolf’s DTPMP is not an organophosphonate of the claimed formula. 
Nevertheless, “aliphatic phosphonic acids” are well-known in the art.  For example, Reddy teaches “treatment of a subterranean formation” with “a hydrogen fluoride precursor salt” (abstract) for “acidizing” of “a sandstone formation” ([0055]) including chelating agent, wherein “The chelating agent can be at least one chosen from […] glutamic acid N,N-diacetic acid (GLDA) […] aminotris(methylene phosphonic acid) (ATMP) […] diethylenetriamine penta(triethylene phosphonic acid)) (DTPMP), 1-hydroxy ethylidene-1,1-diphosphonic acid (HEDP)” ([0067]).  Applicant may see these structures depicted above in 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include another “aliphatic phosphonic acid” as in De Wolf, such as the HEDP in Reddy, in order to provide a “scale inhibitor” as in De Wolf (thereby including:
(iii) an organophosphonate of [the claimed formula:] wherein R1, R2 and R3 are independently selected from hydrogen, alkyl, aryl, phosphonates, phosphates, acyl, amine, hydroxy and carboxyl groups and R4 and R5 are independently selected from hydrogen, sodium, potassium, ammonium or an organic radical) (HEDP being R1 of hydroxy, R2 of alkyl, R3 of phosphonate, R4 of hydrogen, and R5 of hydrogen).
	Applicant may also see the reference to Berkland below, for further evidence of this.
Regarding claim 26, De Wolf discloses “Examples of acids that may be suitable for use in the present invention include […] inorganic acids (e.g., hydrochloric acid, and, if the formation is a sandstone formation, stronger acids like hydrofluoric acid” ([0073]).
However, De Wolf fails to disclose an HF-generating component instead of HF itself.
Reddy teaches “treatment of a subterranean formation” with “a hydrogen fluoride precursor salt” (abstract) such as “ammonium fluoride, ammonium bifluoride” ([0063]) for “acidizing” of “a sandstone formation” ([0055]) wherein “Various embodiments of the present invention provide certain advantages over other methods and compositions for acid stimulation of subterranean formations.  Most techniques 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include “ammonium fluoride” or “ammonium bifluoride” as in Reddy, in order to “provide a solid precursor of […] HF that is free of many disadvantages of handling and transporting liquid […] HF, and yet still provides […] HF in a desired location downhole” (thereby including: wherein the acidic fluid comprises the HF-generating component, wherein the HF-generating component is ammonium bifluoride or ammonium fluoride or a combination thereof).
Regarding independent claim 35, De Wolf discloses A method of remediating a sandstone formation of an oil or gas or geothermal well (abstract “treating a subterranean formation” and [0007] “treating the formation with the fluid to achieve at least one of (i) an increased permeability, (ii) the removal of small particles, and (iii) the removal of inorganic scale, and so enhance the well performance and enable an increased recovery/production of oil and/or gas from the formation” = remediating for [0024] “a sandstone or a carbonate formation.  Sandstone formations contain siliceous materials”) by: 
(a) introducing into the well a buffered HF-acidizing fluid (e.g., [0045] “during the acidization” and [0046] “The carrier fluids are aqueous solutions which in certain embodiments contain a Brønsted acid to keep the pH in the desired range” = buffered) comprising: 
(i) a glutamic-N,N-diacetic acid, salt or mixture thereof ([0006] “an ammonium salt of glutamic acid N,N-diacetic acid (GLDA)”); 
(ii) HF or a HF generating component or a mixture thereof ([0100] “Examples of suitable acids may include […] hydrofluoric acid”); 
(iii) an organophosphonate ([0117] “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)” = organophosphonate); and
(b) forming complexes of the organophosphonate with monovalent ions, divalent ions or a combination thereof after introduction of the acidizing fluid into the well (e.g., [0087] “When added to the treatment fluids of the present invention, the chelating agent may chelate any dissolved iron (or other divalent or trivalent cations) that may be present in the aqueous fluid and prevent any undesired reactions being caused.  Such chelating agents may e.g. prevent such ions from crosslinking the gelling agent molecules”; although this is referring to De Wolf’s chelating agents, this must also apply to the [0117] “aliphatic phosphonic acid” as in [0090] “phosphonic acid” chelating agents); and 
(c) remediating the well by removing the formed complexes therefrom (e.g., [0015] “The process also covers the creation of flow paths through the formation and the removal of near wellbore formation damage” as in [0007] “(iii) the removal of inorganic scale”).
Regarding the 1.9-4.8 pH, De Wolf discloses “a fluid is provided and used that has a pH of between 2 and 10, preferably between 2.5 and 8” ([0019]).
Although silent to the exact pH range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include:
and wherein the pH of the acidizing fluid is between from about 1.9 to about 4.8;
in order to provide a pH within De Wolf’s general conditions of 2-10, suitable “to achieve at least one of (i) an increased permeability, (ii) the removal of small particles, and (iii) the removal of inorganic scale, and so enhance the well performance and enable an increased recovery/production of oil and/or gas from the formation.”
Regarding the organophosphonate of the claimed formula, De Wolf discloses “Scale inhibitors may be added to the fluids of the present invention, for example, when such fluids are not particularly compatible with the formation waters in the formation in which they are used.  These scale inhibitors may include water-soluble organic molecules with […] phosphonic acid […] Examples of such compounds include aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)” ([0115]-[0117]).  
However, De Wolf’s DTPMP is not an organophosphonate of the claimed formula. 
aminotris(methylene phosphonic acid) (ATMP) […] diethylenetriamine penta(triethylene phosphonic acid)) (DTPMP), 1-hydroxy ethylidene-1,1-diphosphonic acid (HEDP)” ([0067]).  Applicant may see these structures depicted above in 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include another “aliphatic phosphonic acid” as in De Wolf, such as the HEDP in Reddy, in order to provide a “scale inhibitor” as in De Wolf (thereby including:
(iii) an organophosphonate of [the claimed formula:] wherein R1, R2 and R3 are independently selected from hydrogen, alkyl, aryl, phosphonates, phosphates, acyl, amine, hydroxy and carboxyl groups and R4 and R5 are independently selected from hydrogen, sodium, potassium, ammonium or an organic radical) (HEDP being R1 of hydroxy, R2 of alkyl, R3 of phosphonate, R4 of hydrogen, and R5 of hydrogen).
Regarding claim 36, De Wolf discloses wherein at least one of the following conditions prevail: 
(i) the acidizing fluid further comprises an organic acid ([0042] “The antisludge agent can be chosen from the group of mineral and/or organic acids used for stimulation when the formation is a carbonate, limestone, dolomite, and sandstone hydrocarbon-bearing formation”); also “Examples of acids that may be suitable for use in the present invention include, but are not limited to, organic acids (e.g., formic acids, acetic acids, carbonic acids, citric acids, glycolic acids, lactic acids, ethylene diamine tetraacetic acid ("EDTA"), hydroxyethyl ethylene diamine triacetic acid ("HEDTA"), and the like)” ([0072]); 
(ii) a pre-flush is introduced into the well prior to introduction of the acidizing fluid; 
(iii) an over-flush is introduced into the well after introduction of the acidizing fluid and after formation of the complexes of the monovalent ion, divalent ion or combination thereof; 
(iv) the HF-generating component is ammonium bifluoride or ammonium fluoride or a combination thereof; or 
(v) the glutamic-N,N-diacetic acid, salt or mixture thereof is a glutamic-N,N-diacetic acid sodium salt.
Although not required to render this claim obvious, based on “or,” regarding conditions (ii) and (iii), Applicant may see Nasr-El-Din below, regarding condition (iv), Applicant may see Reddy above, and regarding condition (v), Applicant may see De Wolf above.

Claims 23-25 are rejected under 35 U.S.C. 103 as obvious over De Wolf as in claim 17, and further in view of Nasr-El-Din (2013/0274154).
Regarding claims 23-25, De Wolf fails to disclose a pre-flush or over-flush.
Nasr-El-Din teaches “treating a sandstone formation comprising introducing a fluid containing glutamic acid N,N-diacetic acid or a salt thereof (GLDA)” (abstract) including “hydrofluoric acid” ([0082]) and “aliphatic phosphonic acids such as diethylene triamine penta (methylene phosphonate)” ([0124]) wherein “A pre- or post-flush is a fluid stage pumped into the formation prior to or after the main treatment.  The purposes of the pre- or post-flush include but are not limited to adjusting the wettability of the formation, displacing formation brines, adjusting the salinity of the formation, dissolving calcareous material and dissolving iron scales” ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified De Wolf to include a “pre-flush” and/or “post-flush” (= over-flush) as in Nasr-El-Din, in order to allow “adjusting the wettability of the formation, displacing formation brines, adjusting the salinity of the formation, dissolving calcareous material and dissolving iron scales” as needed before and after De Wolf’s treatment (thereby including:
(claim 23) wherein a pre-flush is introduced into the well prior to introduction of the acidic fluid; and further
(claim 25) wherein an over-flush is introduced into the well after step (c); and/or
(claim 24) wherein an over-flush is introduced into the well after step (c)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Di Lullo Arias (5,529,125) (cited by Applicant and International Search Report) discloses “stimulating production in sandstone formations of oil and gas wells by using an acid system” wherein “The acid system uses phosphonate compounds, including phosphonate acids and the salts and esters thereof, in combination with hydrofluoric acid.  The hydrofluoric acid may be provided by hydrolyzing ammonium bifluoride or hydrofluoric acid itself” (abstract) and the phosphonates include the claimed formula (Col. 2, line 64-Col. 3, line 16).  However, this reference fails to disclose or teach GLDA.
The reference to Berkland provides further evidence that “aliphatic phosphonic acids” scale inhibitors such as HEDP are well-known in the art, stating “Common chemistries for scale inhibitors include phosphonates, polymers like the polyacrylic acid, and phosphate esters. […] Examples of such compounds used as scale inhibitors are aliphatic phosphonic acids having 2-50 carbons, such as hydroxyethyl diphosphonic acid” = HEDP ([0059]) and “examples of scale inhibitors” include “1-hydroxyethylidene 1,1-diphosphonate (HEDP phosphonate)” ([0060]). 
The Office recognizes that, in the Specification, Applicant states “To attain maximum increase in permeability, the ratio of GLDA (or salt) to HF concentration in the fluid is generally from -5:1 wt. to 10:0.1, typically from 20:1 and most typically around 10:1” ([00033]).  Applicant may consider incorporating this into claims 21/22 to overcome De Wolf and Reddy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674